IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 02-50270
                         Summary Calendar


ANA MARIA GONZALEZ

                Plaintiff - Appellant

     v.

JO ANNE B BARNHART, COMMISSIONER OF SOCIAL SECURITY

                Defendant - Appellee

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-01-CV-321
                       - - - - - - - - - -
                         October 4, 2002

Before KING, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Ana Maria Gonzalez appeals the magistrate judge’s affirmance

of the Social Security Commissioner’s decision to deny her

disability benefits.   She argues that the administrative law

judge (ALJ) failed to fairly and fully develop the record

pertaining to her carpal tunnel syndrome by obtaining records of

her carpal tunnel syndrome.   She also contends that the ALJ erred

by failing to order a consultative examination.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50270
                                 -2-

     “The ALJ owes a duty to a claimant to develop the record

fully and fairly to ensure that his decision is an informed

decision based on sufficient facts.”     Brock v. Chater, 84 F.3d

726, 728 (5th Cir. 1996).    Generally, however, the duty to obtain

medical records is on the claimant.    See Thorton v. Schweiker,

663 F.2d 1312, 1316 (5th Cir. 1981).    Here, the ALJ made numerous

inquiries regarding Gonzalez’s medical condition and employment

history, questioned the claimant regarding her statement that she

suffered from carpal tunnel syndrome, and inquired as to whether

Gonzalez desired to present additional evidence.    We cannot say

that the ALJ failed in his duty to fully and fairly develop the

record.    See James v. Bowen, 793 F.2d 702, 704-05 (5th Cir.

1986).    In view of the information in the record, we also cannot

say that a consultative examination was necessary to enable the

ALJ to make a disability decision.     See Anderson v. Sullivan,

887 F.2d 630, 634 (5th Cir. 1989).

     In any event, Gonzalez has failed to make a sufficient

showing of prejudice.    “This Court will not reverse the decision

of an ALJ for failure to fully and fairly develop the record

unless the claimant shows that he or she was prejudiced by the

ALJ’s failure.”    Carey v. Apfel, 230 F.3d 131, 142 (5th Cir.

2000).    Although Gonzalez has provided evidence that indicates

she suffers from carpal tunnel syndrome, Gonzalez has failed to

present any evidence or argument showing that her carpal tunnel

syndrome affected her ability to perform her past relevant work.
                          No. 02-50270
                               -3-

Because she has failed to show prejudice, her arguments fail.

     AFFIRMED.